829 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darryl Lamont JETER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-3207
United States Court of Appeals, Sixth Circuit.
September 28, 1987.

ORDER
Before BOYCE F. MARTIN, Jr., and KRUPANSKY, Circuit Judges and BAILEY BROWN, Senior Circuit Judge.


1
This matter is before the court upon consideration of appellant's appeal from the district court's order denying his motion to vacate, set aside or correct his sentence filed under 28 U.S.C. Sec. 2255.  The matter has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Appellant filed a third motion in the district court under 28 U.S.C. Sec. 2255 which, under the guise of attorney incompetence and disloyalty, alleged the same claims he presented in two previous motions filed under 28 U.S.C. Sec. 2255.  The district court denied the motion and dismissed the action for abuse of procedure pursuant to Rule 4(b), Rules Governing Sec. 2255 Proceedings.


3
Upon consideration, this court affirms the district court's order denying relief in this matter for the reasons stated in its memorandum opinion entered February 19, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.